DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 4/6/22.  
Claim(s) 1-18 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7, 9, 11, 13, 15 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng, U.S. Pub/Patent No. 2007/0155307 A1, and Chan, U.S. Patent/Pub. No. 2014/0129652 A1, and in view of Hahm, U.S. Pub. No. 2013/0275881 A1, and further in view of Mickeleit, U.S. Pub. No. 2008/0172483 A1.
As to claim 1, Ng teaches a computer system for transferring a file from a device in proximity, comprising: 
one or more computer processors; 
one or more non-transitory computer-readable storage media; 
program instructions, stored on the one or more non-transitory computer-readable storage media, which when implemented by the one or more processors, cause the computer system to perform the steps of: 
receiving at a first recipient device a message from a sender addressed to the first recipient and addressed to at least one second recipient, the at least one second recipient being a recipient of the message other than the first recipient, the sender being other than the first recipient and the at least one second recipient (Ng, page 4, paragraph 59; page 12, paragraph 137; i.e., download or stream (equivalent to receiving) the data to the mobile devices (equivalent to addressed to first and second recipient), wherein the data includes a subscriber data (equivalent to information)); 
requesting by the first recipient device from one second recipient device found to be in proximity to the first recipient device in response to the scanning (Ng, page 7, paragraph 87; i.e., primary mobile device discover (equivalent to scanning) other mobile devices that are nearby (equivalent to device is in proximity with other devices)); 
checking by the first recipient device whether the one second recipient device found to be in proximity to the first recipient device has downloaded the file from the remote location (Ng, page 7, paragraph 87; i.e., primary mobile device discover (equivalent to scanning) other mobile devices that are nearby (equivalent to device is in proximity with other devices)); the remote network (equivalent to remote location) transfer data to mobile devices) and has applied a file transfer permission to allow transfer of the file to the first recipient device (Ng, page 11, paragraph 131; i.e., allow/permit user mobile devices to locally transmitted to other devices at the vicinity (equating to transfer permission to allow transfer));
receiving by the first recipient device the file from the one second recipient device has applied the file transfer permission and receiving the file in response to the transfer request (Ng, page 3, paragraph 50; page 4, paragraph 63; i.e., data can be directly transferred between devices). 
But Ng failed to teach the claim limitation wherein the message including information for downloading a file from a remote location; scanning, by the first recipient device for one or more of the at least one second recipient device in proximity to the first recipient device that has received the message addressed to the at least one second recipient and address to the first recipient; requesting by the first recipient device transfer of the file from one second recipient device that has received the message, with the file downloading information, addressed to the at least one second recipient and the first recipient; receiving by the first recipient device the file from the one second recipient device that has downloaded the file from the remote location.
However, Chan teaches the limitation wherein scanning, by the first recipient device for one or more of the at least one second recipient device in proximity to the first recipient device that has received the message addressed to the at least one second recipient and address to the first recipient (Chan, page 1, paragraph 9-11; page 4, paragraph 63-68; i.e., [0011] The sender mobile device discovers nearby mobile devices to the sender mobile device through a detection application. A recipient mobile device is selected from among the nearby mobile devices. A message is sent to the recipient mobile device including a link representing a file to be shared with the recipient mobile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ng in view of Chan so that the system would be able to perform apply the access privileges to the file transfer.  One would be motivated to do so to improved corporate security when sharing files using personal mobile devices (see Chan, page 1, paragraph 7).
However, Hahm teaches the limitation wherein requesting by the first recipient device from one second recipient device that has received the message, addressed to the at least one second recipient and the first recipient (Hahm, page 9, paragraph 119; page 15, paragraph 203-205; i.e., [0119] transmits the push message to portable terminals of one or more other users related with the user of the first portable terminal 100, determines whether the portable terminal having received the push message belongs to an area adjacent to the first portable terminal; [0203] the user having requested the invitation is the user (e.g., Kevin) of the sending portable terminal through the outputted user information. Further, the sending portable terminal may also provide metadata ( e.g. information indicating that the content intended to be transmitted ( or streamed) by the sending portable terminal 100 is a document file) for identifying the content at the time of requesting an invitation to the target portable terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ng in view of Hahm so that the system would be able to sharing data between nearby friends/mobile.  One would be motivated to do so to provide various services to the portable terminal based on the obtained location information. (see Hahm, page 1, paragraph 6).
However, Mickeleit teaches the limitation wherein the message including information for downloading a file from a remote location (Mickeleit, page 3, paragraph 54; i.e., [0054] storing, for example, of e-mail messages and attachments of the e-mail messages received at a terminal, in particular a mobile terminal, such as for example a Blackberry device, to a remote directory, without initially downloading the e-mail messages or attachments to the terminal, regardless of the file type and the readability of the file on the (mobile) terminal); requesting by the first recipient device transfer of the file from one second recipient device with the file downloading information (Mickeleit, page 3, paragraph 54; i.e., [0054] storing, for example, of e-mail messages and attachments of the e-mail messages received at a terminal, in particular a mobile terminal, such as for example a Blackberry device, to a remote directory, without initially downloading the e-mail messages or attachments to the terminal, regardless of the file type and the readability of the file on the (mobile) terminal); receiving by the first recipient device the file from the one second recipient device that has downloaded the file from the remote location (Mickeleit, page 3, paragraph 54; i.e., [0054] storing, for example, of e-mail messages and attachments of the e-mail messages received at a terminal, in particular a mobile terminal, such as for example a Blackberry device, to a remote directory, without initially downloading the e-mail messages or attachments to the terminal, regardless of the file type and the readability of the file on the (mobile) terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ng in view of Mickeleit so that the system would be able transmitted the request from the terminals.  One would be motivated to do so to save e-mails and/or their attachments directly from the mail server to a file system (see Mickeleit, page 1, paragraph 2).
As to claim 3, Ng-Chan-Hahm-Mickeleit teaches the computer system as recited in claim 1, wherein the program instructions further include downloading at the first recipient device the file from the at least one second recipient device on the condition that the first recipient device is a mapped trusted device of the at least one second recipient device (Ng, page 4, paragraph 59-64; page 12, paragraph 137; i.e., automatically download or stream data to the mobile device, wherein the data can be a subscriber data (equivalent to mapped trusted device)). 
As to claim 5, Ng-Chan-Hahm-Mickeleit teaches the computer system as recited in claim 1, wherein the program instructions further include automatically pairing the first recipient device and the at least one second recipient device in response to the at least one second recipient device and the recipient device moving into proximity with each other (Ng, page 1, paragraph 9-15; page 6, paragraph 76; i.e., automatically established the communication (equivalent to pairing) between the nearby devices). 

Claim(s) 7 & 13 is/are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 7 & 13 is/are also rejected for similar reasons set forth in claim(s) 1.
Claim(s) 9, 11 & 15, 17 is/are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 3, 5.  Therefore, claim(s) 9, 11 & 15, 17 is/are also rejected for similar reasons set forth in claim(s) 3, 5.


Claim(s) 2, 4, 6, 8, 10, 12, 14, 16 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng, U.S. Pub/Patent No. 2007/0155307 A1 and Chan, U.S. Patent/Pub. No. 2014/0129652 A1, and Hahm, U.S. Pub. No. 2013/0275881 A1, and in view of Mickeleit, U.S. Pub. No. 2008/0172483 A1, and further in view of Wohlert, U.S. Patent/Pub. No. 2011/0185042 A1.
As to claim 2, Ng-Chan-Hahm-Mickeleit teaches the computer system as recited in claim 1, further including on a condition that no second recipient devices are found to be in proximity to the first recipient device in response to the scanning, downloading the file at the first recipient device from a remote server (Ng, page 7, paragraph 87; i.e., remote network determine when mobile devices are nearby (equivalent to in proximity) to transferred the data);
automatically applying at the first recipient device file transfer permissions to the downloaded file for the at least one second recipient of the message (Ng, page 4, paragraph 59-64; page 5, paragraph 75; page 6, paragraph 76; page 12, paragraph 137; i.e., automatically transfer/download data without any user action or applying the approval (equivalent to applied file transfer permission)). 
But Ng-Hahm-Mickeleit failed to teach the claim limitation wherein transferring the file to the at least one second recipient device having the file transfer permissions that has requested download of the file and is in proximity to the first recipient device. 
However, Wohlert teaches the limitation wherein transferring the file to the at least one second recipient device having the file transfer permissions that has requested download of the file and is in proximity to the first recipient device (Wohlert, page 1, paragraph 8 & 11; page 2, paragraph 13; i.e., automatically transferring the digital multimedia rights to the destination device when it’s physically proximate to the end user device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ng-Chan-Hahm-Mickeleit in view of Wohlert so that the system can transfer the digital multimedia rights.  One would be motivated to do so to reduce circumvented and without modifying the file or device (see Wohlert, page 1, paragraph 2).
As to claim 4, Ng-Chan-Hahm-Mickeleit-Wohlert teaches the computer system as recited in claim 2, wherein the program instructions further include transferring the file from the first recipient device to the one or more second recipient devices in proximity on the condition that the one or more second recipient devices are mapped trusted devices of the first recipient device (Ng, page 4, paragraph 59-64; page 12, paragraph 137; i.e., automatically download or stream data to the mobile device, wherein the data can be a subscriber data (equivalent to mapped trusted device)). 
As to claim 6, Ng-Chan-Hahm-Mickeleit-Wohlert teaches the computer system as recited in claim 2, wherein the program instructions further include manually applying the file transfer permissions at the first recipient device to the downloaded file (Ng, page 4, paragraph 62; page 5, paragraph 75; i.e., downloading from the remote server and manually or automatically applying the permission).

Claim(s) 8, 10, 12 & 14, 16, 18 is/are directed to a method and non-transitory computer readable storage medium claims and they do not teach or further define over the limitations recited in claim(s) 2, 4, 6.  Therefore, claim(s) 8, 10, 12 & 14, 16, 18 is/are also rejected for similar reasons set forth in claim(s) 2, 4, 6.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “receiving by the first recipient device the file from the one second recipient device that has downloaded the file from the remote location” (see Applicant’s response, 4/6/22, page 9-11).  It is evident from the detailed mappings found in the above rejection(s) that Mickeleit disclosed this functionality (see Mickeleit, page 3, paragraph 54).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “receiving by the first recipient device the file from the one second recipient device that has downloaded the file from the remote location” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.
Listing of Relevant Arts
Bell, U.S. Patent/Pub. No. US 9549044 B1 discloses message with downloadable attachments.
Huang, U.S. Patent/Pub. No. US 20160099896 A1 discloses attachment with an email to remotely download.
Book, U.S. Patent/Pub. No. US 20110065419 A1 discloses text message attachment transferred to and from mobile devices.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449